UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                      _______________________

                            No. 97-30507
                          Summary Calendar
                      _______________________


JEAN A. MEADE,

                                                   Plaintiff-Appellant,

                               versus

USAA LIFE INSURANCE COMPANY,

                                                    Defendant-Appellee.


_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                            (96-CV-1815)
_________________________________________________________________

                          January 22, 1998

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

          Plaintiff, Jean A.M. Meade, appeals the district court’s

summary judgment   denying   her   claim   for   benefits   from   a   life

insurance policy issued by USAA Life Insurance Company and covering

the life of her deceased ex-husband.       The company denied coverage

because Meade’s former husband ceased paying premiums and allowed


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the policy to lapse more than one year before he died; USAA

asserted that it had no contractual or legal duty to notify Meade

of the lapse.       Meade argues that there are genuine issues of

material fact which would preclude the grant of summary judgment.

             We have carefully reviewed the briefs and the record, and

we   find    no   reversible   error.       Accordingly,   we   affirm   for

essentially the reasons relied upon by the district court.               See

Meade v. USAA Life Ins. Co., No. 96-CV-1815 (E.D. La. Feb. 6,

1997).      In particular, Meade is not entitled to coverage because

Louisiana law affords no support for her argument that the one-year

policy extension provided by LSA-R.S. 22:177 either did not apply

to her or lasted beyond May 14, 1995, one year after her ex-

husband’s death.1




      1
      USAA’s brief on appeal was of limited help insofar as it
implied there was “no evidence” on some issues when, in fact, there
was disputed evidence but the issues were not material to the
parties’ dispute. Fortunately, the district court exhibited no
such confusion. USAA should more carefully follow the standards
for appellate review of summary judgments.

                                        2